Citation Nr: 1412976	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a compensable evaluation for the fractured left wrist with mild arthritis for the period from July 31, 2009 to March 8, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for the fractured left wrist with mild arthritis for the period on or after March 8, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in San Diego.

In an April 2010 rating decision, the RO granted service connection for carpal tunnel syndrome as secondary to the service-connected wrist disabilities, assigning separate evaluations for each wrist, and denied an increased evaluation for residuals of the fractured right wrist with mild arthritis.  The Veteran expressed disagreement with the portion of that decision as to the right wrist fracture, and the RO issued a responsive October 2011 statement of the case; however, the Veteran did not perfect an appeal as to this issue.  Thus, these issues are not currently before the Board, and no further consideration is necessary.

In October 2011, the RO increased the evaluation of the fractured left wrist with mild arthritis to 10 percent, effective from March 8, 2010.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in January 2014.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence, to include VA treatment records.  However, the Veteran did not submit any additional evidence thereafter.
The Virtual VA and VBMS electronic claims files have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in August 2011 for his right wrist, which also addressed the left wrist in part.  During the January 2014 Board hearing, the Veteran alleged that his left wrist symptoms had increased in severity since that time, to include increased pain and decreased mobility and strength.  See Bd. Hrg. Tr. at 21-22.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On review, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.

In addition, the record reflects that the Veteran has received VA treatment since July 2009; however, it appears that these records for the left wrist may be incomplete, as detailed below, and ongoing records should be obtained.  The Veteran also reported a history of non-VA treatment.  As the case is being remanded, the Veteran should be afforded an additional opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

A specific request should be made for any treatment records from Dr. P.Q. from Family Forum Medicine in Aurora, and any private chiropractor, as noted in the July 2009 VA treatment records and during the Board hearing.

The RO/AMC should also obtain any outstanding and pertinent VA treatment records for the left wrist, including records from the Eastern Colorado Health Care System (including the Denver VAMC and Aurora CBOC) dated from October 2009 to October 2010 and the Long Beach VAMC dated from September 2011 to the present.

2. After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fractured left wrist with mild arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left wrist disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.
The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected fractured left wrist with mild arthritis, the service-connected left wrist carpal tunnel syndrome, and any symptoms associated with a nonservice-connected disorder.  See August 2009, March 2010, and August 2011 VA examinations.  If the examiner is unable to distinguish the symptomatology, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

